DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 08/10/2022

Response to Arguments
Applicant's arguments and Amendments filed on 08/10/2022 have been fully considered.  In view of the Amendments filed on 08/10/2022, all objections and rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an optical element driving mechanism as recited in “a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly; and 
a stopping assembly, configured to limit the movement of the movable assembly relative to the fixed assembly within a range of motion; 
wherein the fixed assembly includes a first side and a second side;
wherein the stopping assembly includes a first stopping element and a second stopping element; wherein when viewed along the main axis, the first stopping element is located on the second side, and the second stopping element is located on the second side;
wherein a shortest distance between the first stopping element and the second stopping element is not zero in the main axis; 
wherein when viewed along the main axis, the first stopping element overlaps at least a part of the second stopping element; 
wherein a shortest distance between the first stopping element and a casing of the fixed assembly is different from a shortest distance between the second stopping element and the casing” as combined with other limitations in claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        September 8, 2022